Citation Nr: 1620989	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  09-50 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for spondylosis of the lumbosacral spine with osteoarthritis and mild intervertebral disc syndrome (IVDS).

2.  Entitlement to a rating in excess of 20 percent for cervical osteoarthritis and degenerative disc disease C3-6 with spondylosis and mild IVDS. 

3.  Entitlement to an increased initial rating for bilateral hearing loss. 

4.  Entitlement to an increased initial rating for tinnitus.

5.  Entitlement to an increased initial rating for sinusitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1961 to March 1964 and from April 1964 to July 1997.  He was awarded the Bronze Star Medal, Vietnam Service Medal, Vietnam Campaign Medal, National Defense Service Medal, Southwest Asia Service Medal with 3 Bronze Service Stars and the Kuwait Liberation Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 1998 and September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

This case was before the Board in June 2013 when it was remanded for additional development.  As will be discussed in greater detail below, further development is warranted.

With regard to the issues on appeal, a February 1998 rating decision granted service connection for bilateral hearing loss, tinnitus, and sinusitis, and assigned noncompensable initial ratings for each disability.  In July 1998, the Veteran expressed disagreement with the assigned ratings.  Later in July 1998, the AOJ issued a statement of the case.  In December 1998, the Veteran submitted a timely VA Form 9 perfecting his appeals for increased initial ratings for bilateral hearing loss, tinnitus, and sinusitis.  However, the AOJ did not forward the appeal to the Board and no further action was taken regarding these appeals.  Nevertheless, as the Veteran's perfected appeals remained pending, the Board will accept jurisdiction of those appeals.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.302(b) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After reviewing the record, the Board finds that additional development is required prior to adjudication.  

The Board finds that there are outstanding VA treatment records.  Specifically, in a March 14, 2016 statement, the Veteran requested that his medical records from March 2008 to the present be reviewed in adjudicating the claim.  The Veteran's statement suggests that there may be outstanding VA treatment records.  Additionally, an April 7, 2015 VA treatment record confirmed that the Veteran was scheduled for VA follow up appointment in six months or October 2015.  VA treatment records subsequent to July 2015 have not been associated with the record.  Accordingly, on remand all outstanding VA treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, the evidence indicates that the Veteran's cervical and lumbar spine disabilities may have worsened since his last VA examination in August 2013.  Specifically, in the April 2016 Appellant's Brief, the Veteran's representative asserted that the most recent VA examination reports were over thirty months old and did not adequately address the current nature and severity of the Veteran's service-connected lumbar and cervical spine disabilities.  To this effect, an October 3, 2014 VA treatment record noted that the Veteran had worsening neck and back pain.  The Veteran also reported in March 2016 that the disabilities had worsened with decreased range of motion.  Accordingly, the Board finds that a contemporaneous VA examination is warranted. 

With regard to the Veteran's increased rating claims for hearing loss, tinnitus, and sinusitis, his most recent VA examinations assessing these disabilities were in August 2013.  In a March 2016 statement, the Veteran reported a worsening of his sinusitis.  In addition, retrospective information is necessary in order to assess the nature and severity of his service-connected hearing loss, tinnitus, and sinusitis.
 
Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide the names and addresses of any private health care provider that has treated him for his disabilities on appeal.  After obtaining any necessary authorization, obtain and associate these records with the claims file.

2.  Obtain and associate with the claims file all outstanding VA treatment records as follows:

a. those dating from April 1998 to May 2007;

b. those dating from July 2015; and

c. The results of audiological testing conducted on March 31, 1998; July 29, 1998; May 2002 and December 2010.  The results of puretone threshold testing at 1000, 2000, 3000 and 4000 Hertz should be requested as well as the results of speech discrimination testing.  It may be necessary to contact the medical facility directly to obtain the results.  

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA orthopedic examination to determine the current nature and severity of his service-connected cervical and lumbar spine disabilities.  The claims file should be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and detail the nature and extent of his cervical and lumbar spine disabilities.  

The examiner should also address whether there is additional limitation of function on repetitive use or during flare-ups, if applicable, due to pain, incoordination, weakened movement or excess fatigability.  The examiner should indicate the additional range of motion loss, if any, due to the above factors.  If it is not possible to do so, the examiner should explain why.

4.  Schedule the Veteran for a VA audiology examination to determine the current nature and severity of his bilateral hearing loss and tinnitus.  The claims file should be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and detail the nature and extent of his hearing loss disability and tinnitus, to include the functional effects of his hearing loss and tinnitus on his activities of daily living and employability.  

It is also requested that the examiner provide retrospective information concerning the nature and severity of the hearing loss and tinnitus, dating back to 1998, to the extent that such is possible.  It is noted that VA treatment records dated from 1998 have been requested by the Board, including results from audiological testing in March 1998, July 1998, 2002 and December 2010.  A complete rationale for any opinions expressed must be provided.

5.  Schedule the Veteran for a VA examination to determine the current nature and severity of his sinusitis.  The claims file should be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and detail the nature and extent of his sinusitis.  

It is also requested that the examiner provide retrospective information concerning the nature and severity of the sinusitis, dating back to 1998, to the extent that such is possible.  A complete rationale for any opinions expressed must be provided.

6.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




